330 S.W.3d 537 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Javon ADAIR, Defendant/Appellant.
No. ED 94070.
Missouri Court of Appeals, Eastern District.
November 23, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 28, 2010.
Application for Transfer Denied March 1, 2011.
*538 Kim Freter, Clayton, MO, for appellant.
Chris Koster, James B. Farnsworth, Attorney General, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, C.J., KATHIANNE KNAUP CRANE, and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Defendant, Javon Adair, appeals from the judgment entered on a jury verdict finding him guilty of murder in the first degree, in violation of section 565.020 RSMo (2000); three counts of the class A felony of assault in the first degree, in violation of section 565.050 RSMo (2000); and four counts of armed criminal action, in violation of section 571.015 RSMo (2000). The trial court sentenced defendant to life imprisonment without parole on the murder count and fifteen years imprisonment on each of the remaining counts, to be served concurrently with each other and with the life sentence.
No error of law appears and no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).